            Case 3:21-cv-00859-JAM Document 1 Filed 06/23/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 OTTO CARDONA,
                    Plaintiff                                    Civil Action No. 21-859
        v.
                                                             Filing Date: June 23, 2021
 ELECTRIC BOAT CORPORATION,
                    Defendant


                                    NOTICE OF REMOVAL

       The Defendant, Electric Boat Corporation, (hereinafter “Electric Boat” or “Defendant”),

hereby petitions this Court for removal of this action from the Superior Court, Judicial District of

New London, to the United States District Court for the District of Connecticut, pursuant to U.S.C.

§1446 et seq. based on the following:

                                        BACKGROUND

       1.      On June 1, 2021, Plaintiff, Otto Cardona (“Plaintiff”) filed a Complaint against the

Defendant in the Superior Court, Judicial District of New London, Docket No. KNL-CV21-

6051790-S (the “State Court Action”).

       2.      Electric Boat has not yet answered, moved, or otherwise responded to the

Complaint in the State Court Action.

       3.      Attached hereto as Exhibit A are true and correct copies of the Summons – Civil,

Complaint, Demand for Relief and Return of Service. These documents constitute all the process,

pleadings, and orders filed in the State Court Action to date.

                                 TIMELINESS OF REMOVAL

       4.      Plaintiff served Electric Boat with a copy of the Summons and Complaint on May

25, 2021. (See Exhibit A, Return of Service).


                                                 1
            Case 3:21-cv-00859-JAM Document 1 Filed 06/23/21 Page 2 of 4




       5.      The removal of this action is timely having been accomplished within thirty (30)

days of the date on which Plaintiff served Electric Boat with a copy of the Complaint.

                                               VENUE

       6.      Under 28 U.S.C. §1441(a), the United States District Court for the District of

Connecticut is the proper venue for removal because it embraces the place where this action is

pending. 28 U.S.C. §§1441(a) and 1446(a).

                         JURISDICTIONAL BASIS FOR REMOVAL

                                       Diversity Jurisdiction

       7.      Pursuant to 28 U.S.C. § 1441(a), any civil action brought in a state court which the

district courts of the United States have original jurisdiction, may be removed by the Defendant,

to the district court of the place where such action is pending.

       8.      Pursuant to 28 U.S.C. § 1331, the district courts shall have original jurisdiction of

all civil actions arising under the Constitution, laws, or treaties of the United States.

       9.      This Court has federal question jurisdiction over this case because Plaintiff has

alleged violations of Title VII of the Civil Rights Act of 1964, 42 USC § 2000e-2 (See Complaint

¶¶ 4-5, 7 and 9).

       10.     This Court has supplemental jurisdiction over the remaining Counts in the

Complaint pursuant to 28 U.S.C. § 1367 because it is so related to the claims in the action within

the Court’s original jurisdiction that they form part of the same case or controversy.




                                                   2
          Case 3:21-cv-00859-JAM Document 1 Filed 06/23/21 Page 3 of 4




                               PROCEDURAL COMPLIANCE

       12.     Defendant has complied with the procedural requirements for removal. In

accordance with 28 U.S.C. §1446(a), Defendant has attached copies of all process, pleadings, and

orders served upon them. (See Exhibit A). Concurrently with the filing of this Notice of Removal

and pursuant to 28 U.S.C. §1446(d), Electric Boat is filing with the Superior Court, Judicial

District of New London, State of Connecticut, a “Notice of Filing of Notice of Removal of State

Action to the U.S. District Court for the District of Connecticut,” a copy of which is attached as

Exhibit B. Electric Boat is further serving on Plaintiff a “Notice to Adverse Parties of Removal

of State Action to the U.S. District Court for the District of Connecticut,” a copy of which is

attached as Exhibit C.

                                 MISCELLANEOUS ISSUES

       13.     By filing this Notice of Removal, Electric Boat does not waive any defense that

may be available to it, including, but not limited to, service, service of process, sufficiency of

process, venue, or jurisdiction, and specifically reserves the right to assert any defenses and/or

objections to which it may be entitled.

                                                    Respectfully submitted,

                                                    ELECTRIC BOAT CORPORATION

                                                    By Their Attorneys

                                                    /s/ Shane R. Goodrich
                                                    Ryan W. Jaziri, Esq. (Fed. No. ct14563
                                                    Shane R. Goodrich, Esq. (Fed. No. ct29755)
                                                    MORGAN, BROWN & JOY, LLP
                                                    200 State Street, 11th floor
                                                    Boston, MA 02109
                                                    T: (617) 523-6666
                                                    F: (617) 367-3125
                                                    E: rjaziri@morganbrown.com
Date: June 23, 2021                                 E: sgoodrich@morganbrown.com

                                                3
          Case 3:21-cv-00859-JAM Document 1 Filed 06/23/21 Page 4 of 4




                                CERTIFICATE OF SERVICE
       I, Shane R. Goodrich, hereby certify that, on the 23rd day of June, 2021, I served a copy of
the above pleading by first class mail, postage prepaid, on:

       Christine Conley, Esq.
       Embry Neusner Arscott & Shafner, LLC
       118 Poquonnock Road
       Groton, CT 06340


                                                      /s/ Shane R. Goodrich
                                                     Shane R. Goodrich, Esq.




                                                4
